DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 07/28/2022 is acknowledged. Claims 44, 56-58, 60 and 62 are amended and claims 45-55, 59, 61 and 63 are canceled. All previously withdrawn claims have been canceled. Claims 44, 56-58, 60 and 62 are under examination. 

Effective Filing Date
Applicant’s submission of the foreign priority document, GB1713284.6, is acknowledged. The foreign priority document is in English and discloses claimed subject matter, thus the priority date of the instant claims is deemed to be 08/18/2017.  

Sequence Rules
This application now complies with the requirements of 37 CFR 1.821 through 1.825. Specifically, the specification has been amended to disclose sequence identifiers for the amino acid sequences depicted in Figures 2, 3, 18, 20, 24 and 25.

Objections/Rejections Withdrawn
Note, any previous objections or rejections made over claims 53, 61, 63 are hereby withdrawn in response to Applicant’s cancelation of those claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The objection to the drawings for informalities is withdrawn in response to Applicant’s amendment correcting typographical errors. 

Specification
The objection to the disclosure for informalities is withdrawn in response to Applicant’s amendment. Specifically, the browser-executable code at p. 47, line 18 has been deleted. In addition, the title has been amended to recite TICK CHEMOKINE BINDING PROTEINS FOR USE IN THERAPY AND DIAGNOSIS.

Claim Objections
The objection to claim 44 for informalities is withdrawn in response to Applicant’s amendment deleting the undefined acronym “CKBP”.

Claim Rejections - 35 USC § 101
The rejection of claim 44 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more is withdrawn in response to Applicant’s amendment. Specifically, claim 44 now requires that the polypeptide is fused to an Fc region, which is renders the polypeptide markedly different from what exists in nature. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 44, 56-58, 60 and 62 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in response to Applicant’s amendment of the claims. Claim 44 has been amended to delete the “70% homology or identity” language. 

Claim Rejections - 35 USC § 112(a)
Scope of Enablement
The rejection of claims 44, 57, 58, 60 and 62 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for scope of enablement is withdrawn in response to Applicant’s amendment. Specifically, the claims have been amended to be limited to a polypeptide comprising SEQ ID NO: 65. 

Written Description
The rejection of claims 44, 57, 58, 60 and 62 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in response to Applicant’s amendment. Specifically, the claims have been amended to be limited to a polypeptide comprising SEQ ID NO: 65.


Claim Rejections - 35 USC § 103
The rejection of claim 44 under 35 U.S.C. 103 as being unpatentable over Garcia et al. (Parasites & Vectors 2014, 7:430) is withdrawn in response to Applicant’s amendment requiring that SEQ ID NO: 65 is fused to an Fc region, which Garcia et al. do not teach.

The rejection of claim 56 under 35 U.S.C. 103 as being unpatentable over Garcia et al. as applied to claim 44 and further in view of Zhu (Biotechnology Advances 30 (2012) 1158-1170) is withdrawn in response to Applicant’s amendment requiring that SEQ ID NO: 65 is fused to an Fc region, which the combined teachings of Garcia et al. and Zhu do not teach. 

New Objections/Rejections
Claim Objections
Claims 44 and 58 are objected to because of the following informalities.
(i)  Amended claim 44 is missing a period (.) at the end of the sentence.
(ii) Amended claim 58 recites “the signaling of one CXCL10 in a subject” in lines 1-2, which is grammatically awkward. The “one” is not necessary in this context, since only one protein is recited. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. (Parasites & Vectors 2014, 7:430—of record) in view of Czajkowsky et al. (EMBO Mol Med (2012) 4, 1015-1028). This rejection was necessitated by amendment. The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Garcia et al. disclose the sequences of the tick chemokine binding protein having 100% sequence identity to instant SEQ ID NO: 65. See the alignment between the 97 amino acid residue protein disclosed in the Additional file 3 (p. 16 of Garcia et al. under “Additional Files”):
RESULT 1
E1142_AMBCJ
ID   E1142_AMBCJ             Reviewed;          97 AA.
AC   A0A023FBW4;
DT   02-DEC-2020, integrated into UniProtKB/Swiss-Prot.
DT   11-JUN-2014, sequence version 1.
DT   23-FEB-2022, entry version 9.
DE   RecName: Full=Evasin P1142 {ECO:0000303|PubMed:31167786};
DE   Flags: Precursor;
OS   Amblyomma cajennense (Cayenne tick) (Acarus cajennensis).
OC   Eukaryota; Metazoa; Ecdysozoa; Arthropoda; Chelicerata; Arachnida; Acari;
OC   Parasitiformes; Ixodida; Ixodoidea; Ixodidae; Amblyomminae; Amblyomma.
OX   NCBI_TaxID=34607;
RN   [1] {ECO:0000312|EMBL:JAC18880.1}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE MRNA].
RC   STRAIN=Uberlandia {ECO:0000312|EMBL:JAC18880.1};
RC   TISSUE=Salivary gland {ECO:0000312|EMBL:JAC18880.1};
RX   PubMed=25201527; DOI=10.1186/1756-3305-7-430;
RA   Garcia G.R., Gardinassi L.G., Ribeiro J.M., Anatriello E., Ferreira B.R.,
RA   Moreira H.N., Mafra C., Martins M.M., Szabo M.P., de Miranda-Santos I.K.,
RA   Maruyama S.R.;
RT   "The sialotranscriptome of Amblyomma triste, Amblyomma parvum and Amblyomma
RT   cajennense ticks, uncovered by 454-based RNA-seq.";
RL   Parasit. Vectors 7:430-430(2014).
RN   [2] {ECO:0000305}
RP   FUNCTION.
RX   PubMed=31167786; DOI=10.1074/jbc.ra119.008817;
RA   Lee A.W., Deruaz M., Lynch C., Davies G., Singh K., Alenazi Y.,
RA   Eaton J.R.O., Kawamura A., Shaw J., Proudfoot A.E.I., Dias J.M.,
RA   Bhattacharya S.;
RT   "A knottin scaffold directs the CXC-chemokine-binding specificity of tick
RT   evasins.";
RL   J. Biol. Chem. 294:11199-11212(2019).
CC   -!- FUNCTION: Salivary chemokine-binding protein which binds to host
CC       chemokines CXCL1, CXCL2, CXCL3, CXCL4, CXCL5, CXCL6, CXCL7, CXCL10 and
CC       CXCL11. {ECO:0000269|PubMed:31167786}.
CC   -!- SUBCELLULAR LOCATION: Secreted {ECO:0000305}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; GBBK01005602; JAC18880.1; -; mRNA.
DR   SMR; A0A023FBW4; -.
DR   GO; GO:0005576; C:extracellular region; IEA:UniProtKB-SubCell.
DR   GO; GO:0019958; F:C-X-C chemokine binding; IDA:UniProtKB.
PE   3: Inferred from homology;
KW   Disulfide bond; Glycoprotein; Secreted; Signal.
FT   SIGNAL          1..25
FT                   /evidence="ECO:0000255"
FT   CHAIN           26..97
FT                   /note="Evasin P1142"
FT                   /evidence="ECO:0000255"
FT                   /id="PRO_5001519635"
FT   CARBOHYD        55
FT                   /note="N-linked (GlcNAc...) asparagine"
FT                   /evidence="ECO:0000255|PROSITE-ProRule:PRU00498"
FT   CARBOHYD        78
FT                   /note="N-linked (GlcNAc...) asparagine"
FT                   /evidence="ECO:0000255|PROSITE-ProRule:PRU00498"
FT   DISULFID        46..62
FT                   /evidence="ECO:0000250|UniProtKB:P0C8E8"
FT   DISULFID        50..64
FT                   /evidence="ECO:0000250|UniProtKB:P0C8E8"
FT   DISULFID        58..76
FT                   /evidence="ECO:0000250|UniProtKB:P0C8E8"
SQ   SEQUENCE   97 AA;  10328 MW;  B6182A6463E1F760 CRC64;

  Query Match             100.0%;  Score 416;  DB 1;  Length 97;
  Best Local Similarity   100.0%;  
  Matches   72;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KPQILQRTDHSTDSDWDPQMCPETCNPSKNISCSSECLCVTLGGGDETGTCFNMSGVDWL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         26 KPQILQRTDHSTDSDWDPQMCPETCNPSKNISCSSECLCVTLGGGDETGTCFNMSGVDWL 85

Qy         61 GHAQASDGHNDG 72
              ||||||||||||
Db         86 GHAQASDGHNDG 97

Garcia et al. disclose that the Genbank accession numbers of A. cajennense range from GBBK01000001 – GBBK01005770. According to the NLM website (https://www.ncbi.nlm.nih.gov/protein/A0A023FBW4.1?report=genbank&log$=protalign&blast_rank=1&RID=60RBRM9G016), accessed 04/20/2022, the 97 amino acid sequence that shares 100% local similarity with the 72 amino acid sequence of instant SEQ ID NO: 65 is GBBK01005602.1, which falls within the range disclosed by Garcia and colleagues. The website is provided as evidence that knowledge of the A. cajennense sequence that shares 100% sequence identity with instant SEQ ID NO: 65 was known in the art at least at the time of publication of the reference by Garcia and colleagues.
	The second factor to consider is to ascertain the differences between the prior art and the instant claims. Garcia et al. do not teach fusing the polypeptides to a fragment crystallizable (Fc) region. Czajkowsky et al. teach that Fc-polypeptide fusions are useful for therapeutic proteins (p. 1015, right column; discussion at pages 1016-1019 under “Fc-fusion proteins as drugs”; vaccines (see pages 1019-1023 under “Fc-fusion proteins as vaccines”) and non-therapeutic uses (p. 1023, right column through p., 1024 under “Fc-Fusion proteins in non-clinical applications”). It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to fuse the peptides disclosed by Garcia et al. to an Fc region because Garcia et al. teach that the tick saliva proteins disclosed therein have great potential in research and development of therapies and vaccines (see p. 2, paragraph bridging left and right columns):
Tick saliva has anti-clotting, anti-platelet, vasodilatory, anti-inflammatory and immunomodulatory components. Thus, the components of tick saliva are relevant for global public health, as they may contain novel pharmacologically active compounds and provide possible targets for vaccines against ticks and the diseases they transmit. (Citations omitted by examiner).

The person of ordinary skill in the art would have been motivated because Garcia et al. teach that ticks are “vectors for disease” and that the polypeptides could be used to “control ticks and tick-borne disease” (see abstract; p. 3, right column, penultimate paragraph).
In addition, even the use of the peptides in research would have motivated the person having ordinary skill in the art to consider Fc-fusion in light of the teachings of Czajkowsky and colleagues (p. 1023, right column, last paragraph):
The increased experience with Fc-fusions as therapeutic agents has increased confidence in the Fc-fusion construct more generally as a reliable and versatile platform for routine use in non-clinical applications, such as flow cytometry, immunohistochemistry and protein microarray devices. In these, the Fc region serves primarily as a well-behaved (stably and independently folding) module to which many different proteins can be attached and remain functional. In fact, linkage to the Fc domain can confer greater stability to some proteins, which has been recently exploited to enhance the expression of proteins in mammalian cells that are otherwise difficult to produce (citations omitted by examiner). 

Thus, there was a strong motivation in the prior art to attach Fc regions to polypeptides intended for various purposes, clinical or otherwise. The person of ordinary skill in the art could have reasonably expected success because fusing a polypeptide to an Fc region was well-established in the art and Fc-fusion proteins were recognized for their “fundamental effectiveness” (see p. 1024, right column of Czajkowsky et al. under “Concluding remarks”).
Thus, claim 44 does not contribute anything non-obvious over the prior art.


Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. and Czajkowsky et al. as applied to claim 44 above, and further in view of Zhu (Biotechnology Advances 30 (2012) 1158-1170—of record). This rejection was necessitated by amendment. The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. The combined teachings of Garcia et al. and Czajkowsky et al. and how they meet the limitations of claim 44 are outlined above in the preceding rejection and are hereby incorporated.
The second factor to consider is to ascertain the differences between the prior art and the instant claims. The combined teachings of Garcia et al. and Czajowsky et al. do not teach recombinant production of a polypeptide. Nevertheless, Garcia et al. disclose the sequences deposited in Genbank (see p. 4, under “Accession numbers”. Zhu reports that recombinant protein production is widely used to produce proteins for the biotechnology industry (see p. 1158, right column). It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to use recombinant biotechnology to make the polypeptides disclosed by Garcia and colleagues because the technology has become routine and improved to the point where biosimilar polypeptides can be manufactured in mammalian systems (see the discussion under “Expression system”, pages 1160-1161). The person of ordinary skill in the art would have been motivated to use recombinant technology because it is a well-established and routine method for making proteins. Furthermore, the person of ordinary skill in the art could have reasonably expected success because the technology has improved vastly since its inception (see p. 1167, right column, under “Conclusion”).
Thus, the claims do not contribute anything non-obvious over the prior art.

Response to Arguments
Applicant argues at p. 17 of the Remarks filed 07/28/2022, that “Garcia et al. do not teach or teach or suggest attaching any polypeptide to an Fc region, let alone a polypeptide comprising SEQ ID NO: 65. 

This argument has been fully considered, but is not found persuasive. While Garcia et al. do not teach attaching their tick saliva polypeptides to an Fc region, there was a strong motivation in the prior art to do so in light of the teachings of Czajkowsky and colleagues. As noted above, Garcia et al. taught that ticks are “vectors for disease” and that the polypeptides isolated from their saliva could be used to “control ticks and tick-borne disease” (see abstract; p. 3, right column, penultimate paragraph). Further, Czajkowsky et al. disclose that Fc-fusion polypeptides are not only useful in clinical applications, but also in flow cytometry, immunohistochemistry and as “affinity reagents in microarray devices” (see abstract; also p. 1023, right column, last paragraph). There was a strong motivation in the art to attach an Fc region to polypeptides of interest for both research and clinical uses.

Applicant argues at pages 17-18 that the examiner “is mischaracterizing the teachings of Garcia et al.” Applicant asserts that “Garcia et al. identified thousands of putative coding sequences.” Further, Applicant argues that the identified proteins may be deleterious to human health and not useful in treatment. In light of this, Applicant concludes that one skilled in the art would not have been motivated to produce a polypeptide comprising SEQ ID NO: 65 fused to an Fc region.
 
This argument has been fully considered, but is not found persuasive. As noted above and by Applicant, “the components of tick saliva are relevant for global public health”, making them not only of interest as potential therapeutic compounds or vaccines, but also in research as to their “anti-clotting, anti-platelet, vasodilatory, anti-inflammatory and immunomodulatory components” (see p. 2 of Garcia et al., paragraph bridging left and right columns). Based upon these teachings, there would have been a strong motivation to formulate all of the tick proteins disclosed in Garcia et al. as potential research polypeptides, not least of all because of their relevance to public health and potential use in vaccines. Czajkowsky et al. disclose that Fc-fusion proteins “confer greater stability” useful in non-clinical (i.e., research) applications as well as potential pharmaceuticals (p. 1023, right column, last paragraph).

Applicant argues at p. 18 that the reference by “Zhu does not correct the deficiencies of Garcia et al.” by suggesting an Fc region joined to a polypeptide comprising SEQ ID NO: 65.

This argument has been fully considered, but is not found persuasive. The reference by Zhu need not teach or suggest joining the polypeptide to an Fc region; this was already suggested by the combined teachings of Garcia et al. in view of Czajkowsky et al. See the reasons above set forth in the rejection under 35 USC 103.

Conclusion
	No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chidumayo et al. (Diagnostic Microbiology and Infectious Disease 78 (2014) 373-378) teach the fusion of Fc to an tick-borne protein for diagnostic purposes (see abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649